Citation Nr: 1822851	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-37 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder with anxiety disorder.

2. Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office.

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records indicate the Veteran filed a claim for disability benefits from the Social Security Administration (SSA) during the appeal period.  See June 2011 Center for Traumatic Stress treatment plan.  On remand, the AOJ should obtain any SSA disability records.

VA treatment records dated between August 2014 and February 2016 do not appear to be associated with the evidentiary record.  On remand, the AOJ should obtain all outstanding VA treatment records.

During the February 2018 hearing before the Board, the Veteran testified his major depressive disorder with anxiety disorder and his pseudofolliculitis barbae have worsened since his last VA examinations.  On remand, the AOJ should afford the Veteran new VA examinations to determine the current severity and manifestations of these disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include from August 2014 to February 2016, and from April 2017 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected major depressive disorder with anxiety disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected major depressive disorder with anxiety disorder.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected conditions.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity and manifestations of his service-connected pseudofolliculitis barbae.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All findings should be reported in detail.

With regard to the Veteran's head, face, and neck, the examiner should describe the total area that is affected by his pseudofolliculitis barbae, as well as any treatment for the condition.  The examiner should address the Veteran's testimony that more than half of the back of his head and around the front of his face is affected by bumps, which get more irritated and painful due to wearing his CPAP mask.

The examiner should also determine whether the Veteran's pseudofolliculitis barbae has resulted in any scars and/or disfigurement.  

The complete rationale for all opinions should be set forth.

5. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

